Citation Nr: 0405456	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-18 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran had verified active duty from October 1961 to 
August 1962; he also had Army National Guard service from 
February 1957 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.   


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Hearing loss was not present in service and a currently 
diagnosed bilateral hearing loss disability is not 
etiologically related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), are applicable to the veteran's claim.
 
The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Recently, the United States Court of Appeals for Veteran's 
Claims (Court) has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004). 

In this case, with respect to VA's duty to notify, in July 
2001, after receipt of the veteran's initial claim of 
entitlement to service connection for a bilateral hearing 
loss disability and prior to initial adjudication of that 
question, the RO sent a letter to the veteran explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records, to include a release form for VA to 
obtain any identified private records.  The RO requested the 
veteran to identify evidence of post-service treatment, and 
to provide a description of the onset, nature and severity of 
his claimed symptoms.  The RO specifically advised the 
veteran that evidence of a current disability and a nexus 
between such and service was necessary.  The veteran 
responded with the submission of a private audiological 
report, considered herein.  He further advised VA that he had 
no copies of his service records and that he had never been 
treated for his hearing loss.  

Although the VCAA itself was not referenced in the 2001 
notice letter, the letter itself clearly set out notice as 
required consistent with the VCAA.  In any case, the veteran 
did not identify any available evidence requiring VA 
assistance, in fact denying having received any treatment.  
Insofar as VA has provided all indicated assistance to the 
veteran, the failure of the 2001 letter to specifically 
reference the name of the statute giving rise to VA's notice 
obligations, no prejudice results.  In any case, in the May 
2003 statement of the case, the RO provided the veteran with 
notice of the content of the regulations implementing the 
VCAA, with citation to the relevant portions of the United 
States Code.  At that time the RO also advised him of the 
evidence that had been considered, the laws and regulations 
governing his claim, and the reasons and bases for the 
denial.  Thus, the veteran has been afforded appropriate 
notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  Thereafter, the veteran was 
again afforded opportunity to submit or identify additional 
evidence.  He did not do so, but, rather, confirmed the 
absence of any additional records to support his claim.

With respect to VA's duty to assist the veteran, the Board 
emphasizes that the RO has obtained service records and that 
the veteran has denied having received any in-service or 
post-service treatment for his hearing problems, save the one 
private audiological examination of which a report is already 
of record.  The Board notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
provided with a VA audiological examination in April 2002.  
Although the veteran has since requested another examination, 
the examination report of record adequately speaks to the 
nature, severity, and etiology of the veteran's bilateral 
hearing loss disability.  Neither the veteran nor his 
representative has identified any outstanding evidence or 
information that could be obtained to substantiate his claim 
or that tends to call into question the validity of the VA 
examination conclusions relied on herein.  The Board is also 
unaware of any outstanding evidence or information that could 
be obtained in connection with this appeal.  Finally, 
although the veteran was offered an opportunity to present 
testimony at a personal hearing, he declined.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations and the record is sufficient to decide the claim 
at this time.

II.  Service Connection for a Bilateral Hearing Loss 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while on active duty during the 
Berlin Crisis, from October 1961 to August 1962, he was a 
member of the 32nd Infantry Division Artillery and that as 
such, he was exposed to near-constant noise from 
105 Howitzers.  He claims that such excessive noise exposure 
caused him to develop a bilateral hearing loss disability, 
which he first noticed in or around the 1970s.

The medical evidence of record includes the veteran's service 
medical records, a hearing evaluation from Helix Hearing Care 
Center from August 2001, and a VA audiological examination 
from April 2002.

The veteran's bilateral sensorineural hearing loss was first 
medically documented in August 2001, approximately 40 years 
after separation from service.  Additionally, as noted above, 
the veteran himself contends that he first noticed his 
hearing loss in the late 1970's, approximately 15 years after 
separation from service.  He does not contend, and the 
evidence does not show, that he first manifested any hearing 
loss during service.  In fact, on the report of separation 
examination conducted in June 1962, the veteran's hearing was 
noted to be 15/15 (whispered voice) in both ears and 
audiometer results were within normal limits:

Although the veteran's service medical records do not contain 
any documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2) (2003), 
and his contentions are fully consistent with his assignment 
to the 32nd Infantry Division Artillery.

The Board also notes that the August 2001 hearing evaluation 
from Helix Hearing Care Center establishes pure tone 
threshold averages of a 53.75 decibel loss in the right ear 
and a 55 decibel loss in the left ear, and, that at the time 
of VA audiological examination in April 2002 pure tone 
threshold levels averaged a 51.25 decibel loss in the right 
ear and a 51.25 decibel loss in the left ear with a speech 
recognition ability of 80 percent in the right ear and 70 
percent in the left ear.  Thus, the contemporary medical 
evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.

The record does not, however, contain competent medical 
evidence of a causal link between the veteran's bilateral 
hearing loss disability and his military service.  Instead, 
the evidence in favor of a nexus is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The only competent 
medical evidence speaking to the etiology of the veteran's 
hearing loss, the April 2002 VA examination report, in fact 
dissociates the veteran's current hearing loss from military 
service.  Such is the case despite the VA examiner's 
consideration of the veteran's history of in-service noise 
exposure.  There is no competent medical evidence in 
refutation of the VA medical opinion.  Absent competent 
evidence of a causal nexus between a bilateral hearing loss 
disability and the veteran's military service, service 
connection is not warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.  
As such, that doctrine is not applicable in the instant 
appeal.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



